Citation Nr: 1715669	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1977 to April 1982, November 14, 1984, to November 14, 1985, and November 15, 1985, to July 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In December 2013, the appeal was remanded so as to afford the Veteran a hearing.  A hearing was scheduled for October 2014, which was canceled by the Veteran.  The Board thereby considers the Veteran's hearing request to have been satisfied.  38 C.F.R. § 20.704 (2016).  Additionally, as the Veteran was scheduled for a hearing, the Board determines that the December 2013 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The matter has been returned to the Board for further appellate action.


FINDING OF FACT

During the appeal period, the Veteran's hearing loss was manifested by pure tone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), greater than 58 decibels (dB) for the right ear and greater than 53 dB for the left ear; the Veteran's speech recognition scores were no lower than 92 percent for both ears.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2010. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in March 2013 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner reviewed Veterans Health Administration medical records and pure audiology reports and applied accepted audiological standards and principles.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his most recent claim for increase in January 2010.  The Board will therefore address evidence concerning the state of the Veteran's hearing loss from January 2009.  

The United States Court of Appeals for Veterans Claims (Court) has also held that consideration of the appropriateness of a staged rating is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity, and an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  

To evaluate the degree of disability from defective hearing, VA arrives at the proper designation by mechanical application of Table VI, which is used to determine a Roman numeral designation of I through XI for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII (Diagnostic Code 6100) is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  

Analysis:

During the appeal period, the Veteran underwent a February 2010 VA audiology examination.  The examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
20
45
80
90
59
LEFT
10
50
70
85
54

Speech recognition was 96 percent for both ears.

Mechanical application of Table VI for the results recorded in the February 2010 VA audiology examination yield Roman numeral II for the right ear and Roman numeral I for the left ear.  Application of Table VII to Roman numerals I, the poorer ear, and II yields a noncompensable rating.

The Board acknowledges the Veteran's February 2011 statements that he believes this exam was poorly administered and provided false readings.  However, the Board notes that the Veteran was provided another audiology examination in March 2013.  

The March 2013 VA audiology examination report is the most recent audiological test of record.  The examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
25
45
90
90
62
LEFT
15
55
90
85
61

Speech recognition was 92 percent for both ears.

Mechanical application of Table VI for the results recorded in the March 2013 VA audiology examination yield Roman numeral II for both the right and left ear.  Application of Table VII to Roman numerals II as both the better and poorer ear yields a noncompensable rating.

Given the results of the audiology examinations during the appeal period, the Board determines that a noncompensable rating is warranted.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the appeal period has the disability warranted higher schedular ratings than those assigned.  See Hart v. Mansfield.  The evidence of record reveals that the Veteran's audiology results were noncompensable throughout the appeal period.  Therefore, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

Accordingly, the Board determines that the preponderance of the evidence is against granting a compensable schedular rating for bilateral hearing loss.  

Extraschedular Rating 

The Board has also considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required for the Veteran's bilateral hearing loss.  As a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  

Here, the Veteran has indicated that he has difficulty hearing when there is background noise and that his rating does not take into account the effect of background noise.  He has indicated that he cannot hear people on the phone and therefore avoids answering the phone if someone else is available to do so.  He also indicated that he has to have customers face him so that he can read their lips but that he sometimes still needs them to repeat things.  He indicated that he cannot always participate in conversations, enjoy movies or hear when driving in a car and there is background noise.  The Veteran has also indicated that his hearing loss presents a safety issue as he once almost walked into a building where the fire alarm was going off, but he did not hear it and someone had to tell him that it was ringing.

The Veteran also submitted statements from his spouse and co-workers at the Post Office.  These statements indicated that the Veteran has to read customers' lips and still often has to have things repeated to him by co-workers because he did not hear what a customer said.  The letters also indicated that the Post Office where the Veteran is employed had to install a different bell in order to alert him when customers needed assistance.  

The Board sympathizes with the contentions made by the Veteran, his spouse and co-workers.  However, difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss.  Doucette v. Shulkin, No. 15-2828, __ Vet. App. __, 2017 U.S. App. Vet. Claims LEXIS 319, 2017 WL 877340 (Mar. 6, 2017).  The Board therefore concludes that the Veteran's symptomatology is not of such severity as to warrant referral for extraschedular consideration. 

As the threshold issue is not applicable, the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321 (b)(1).  

ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


